IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                             No. 01-20787
                         Conference Calendar



UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,

versus

BAUDILLO ESPIRITUSANTO, also known as Wilson,

                                          Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. H-00-CR-875-8
                      --------------------
                         April 10, 2002


Before SMITH, DeMOSS, and PARKER, Circuit Judges.

PER CURIAM:*

     Baudillo Espiritusanto was convicted of conspiracy with

intent to distribute cocaine and was sentenced to 300 months’

imprisonment.   The Government has filed a motion to dismiss

Espiritusanto’s appeal because he is a fugitive.    Espiritusanto’s

attorney argues that Espiritusanto did not escape but, rather,

was inadvertently released from the custody of the Harris County

Sheriff’s Department after the dismissal of a state charge.      The

attorney notes that, to date, Espiritusanto is not within the

custody of any law enforcement agency.


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                               O R D E R
                             No. 01-20787
                                 - 2 -

     Given Espiritusanto’s absence and unknown whereabouts, his

appeal is dismissed.     See Ortega-Rodriguez v. United States, 507
U.S. 234, 239-40 (1993); see also United States v. Delagarza-

Villareal, 141 F.3d 133, 136-38 (5th Cir. 1997).

     APPEAL DISMISSED.